RRM HIGH 1:20-cv-04951-LGS Document 6 Filed 07/20/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:20-cv-04951-LGS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (i))

This summons for (name of individual and title, if arry) Urnex Brands, LLC was received by me on {date} Jul 1, 2020,
11:11 am.

I personally served the summons on the individual at (place) on (date)
; Or
‘T left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy

to the individual’s last known address; or

I served the summons on (name of individual) L-ynanne Gares, Litigation Management Services Leader
Authorized to Accept , who is designated by law to accept service of process on behalf of (name of
organization) Urnex Brands, LLC on (date) Wed, Jul 01 2020 ; or

 

UO BH UL

I returned the summons unexecuted because: ; OF
Other: + Or
My fees are $ for travel and $ for services, for a total of $ $0.00.

I declare under penalty of perjury that this information is true.

oe 220 (Ould

'Server' 's signature

Danielle Stevens, Process Server

 

Printed name and title

Guaranteed Subpoena Service , P.O. Box 2248 , Union, NJ 07083

 

Server's address

Additional information regarding attempted service, etc.:
Documents Served: Summons in a Civil Action; Class Action Complaint and Demand for Jury Trial; and Civil Cover Sheet

1) Successful Attempt: Jul 1, 2020, 1:58 pm EDT at Corporation Service Company, Registered Agent 251 Little Falls Drive,
Wilmington, DE 19808 received by Lynanne Gares, Litigation Management Services Leader Authorized to Accept. Age: 35;
Ethnicity: Caucasian; Gender: Female; Weight: 135; Height: 5'6"; Hair: Brown;
